  Exhibit 10.1  

FLUSHING FINANCIAL CORPORATION
EMPLOYMENT AGREEMENT

[Explanatory Note: This agreement supersedes and is identical to the agreement
of the parties filed under Form 8-K on April 26, 2006, except that (i) the date
of this agreement and the commencement date herein has been corrected from May
15, 2006 to May 1, 2006, and (ii) certain other immaterial corrections have been
made.]

                                This EMPLOYMENT AGREEMENT (“Agreement”) is made
and entered into as of the 1st day of May 2006, by and between Flushing
Financial Corporation, a Delaware corporation having its executive offices at
1979 Marcus Avenue Suite E140, Lake Success, New York 11042 (the “Holding
Company”), and Maria A. Grasso residing at <address on file> (“Officer”).

W I T N E S S E T H:

                                WHEREAS, the Holding Company considers the
availability of the Officer’s services to be important to the successful
management and conduct of the Holding Company’s business and desires to secure
for itself the availability of her services; and

                                WHEREAS, for purposes of securing for the
Holding Company the Officer’s continued services, the Board of Directors of the
Holding Company (“Board”) has authorized the proper officers of the Holding
Company to enter into an employment agreement with the Officer on the terms and
conditions set forth herein; and

                                WHEREAS, the Officer is willing to make her
services available to the Holding Company on the terms and conditions set forth
herein;

                                NOW, THEREFORE, in consideration of the premises
and the mutual covenants and obligations hereinafter set forth, the Holding
Company and the Officer hereby agree as follows:

 

                                Section 1.               Employment.

 

                                The Holding Company hereby agrees to employ the
Officer, and the Officer hereby agrees to accept such employment, during the
period and upon the terms and conditions set forth in this Agreement.

 

                                Section 2.               Employment Period.

 

                                (a)           Except as otherwise provided in
this Agreement to the contrary, the terms and conditions of this Agreement shall
be and remain in effect during the period of employment (“Employment Period”)
established under this section 2. The Employment Period under this Agreement
shall be for a term commencing on May 1, 2006 and ending on November 21, 2008,
plus such extensions as are provided pursuant to section 2(b) of this Agreement.

                                (b)           On or as of July 1, 2007, and on
or as of each July 1 thereafter, the Employment Period shall be extended for one
additional year if and only if the Board shall have authorized the extension of
the Employment Period prior to July 1 of such year and the Officer




--------------------------------------------------------------------------------




2

 

shall not have notified the Holding Company prior to July 1 of such year that
the Employment Period shall not be so extended. If the Board shall not have
authorized the extension of the Employment Period prior to July 1 of any such
year, or if the Officer shall have given notice of nonextension to the Holding
Company prior to July 1 of such year, then the Employment Period shall not be
extended pursuant to this section 2(b) at any time thereafter and shall end on
the last day of its term as then in effect.

                                (c)           Upon the termination of the
Officer’s employment with the Holding Company, the extensions provided pursuant
to section 2(b) shall cease (if such extensions have not previously ceased).

 

                                Section 3.               Title and Duties.

 

                                On the date on which the Employment Period
commences, the Officer shall hold the position of Executive Vice President/Chief
Operating Officer of the Holding Company with all of the powers and duties
incident to such position under law and under the by-laws of the Holding
Company. During the Employment Period, the Officer shall: (a) devote her full
business time and attention (other than during weekends, holidays, vacation
periods and periods of illness or approved leaves of absence) to the business
and affairs of the Holding Company and its subsidiaries and use her best efforts
to advance the interests of the Holding Company and its subsidiaries, including
reasonable periods of service as an officer and/or board member of trade
associations, their related entities and charitable organizations; and
(b) perform such reasonable additional duties as may be assigned to him by or
under the authority of the Board. The Officer shall also serve as an officer of
Flushing Savings Bank, FSB (the “Bank”) pursuant to the Amended and Restated
Employment Agreement between the Officer and the Bank dated as of the date
hereof (“Bank Employment Agreement”). The Holding Company hereby acknowledges
that the Officer’s service under this Agreement shall not be deemed to
materially interfere with the Officer’s performance under the Bank Employment
Agreement or otherwise result in a breach of the Bank Employment Agreement. The
Officer shall have such authority as is necessary or appropriate to carry out
her duties under this Agreement.

 

                                Section 4.               Compensation.

 

                                In consideration for services rendered by the
Officer under this Agreement:

                                (a)           The Holding Company shall pay to
the Officer a salary at an annual rate equal to the greater of (i) $250,000 or
(ii) such higher annual rate as may be prescribed by or under the authority of
the Board (the “Current Salary”). The Officer will undergo an annual salary and
performance review on or about June 30 of each year commencing in 2006 The
Current Salary payable under this section 4 shall be paid in approximately equal
installments in accordance with the Holding Company’s customary payroll
practices.

                                (b)           The Officer shall be eligible to
participate in any bonus plan maintained by the Holding Company for its officers
and employees. If the Officer shall earn any bonus under any bonus plan of the
Bank but such bonus shall not be paid by the Bank, the Holding Company shall pay
such bonus to the Officer.




--------------------------------------------------------------------------------




3

 

                                Section 5.               Employee Benefits and
Other Compensation.

 

                                (a)           Except as otherwise provided in
this Agreement, the Officer shall, during the Employment Period, be treated as
an employee of the Holding Company and be entitled to participate in and receive
benefits under the Holding Company’s employee benefit plans and programs, as
well as such other compensation plans or programs (whether or not employee
benefit plans or programs), as the Holding Company may maintain from time to
time, in accordance with the terms and conditions of such employee benefit plans
and programs and compensation plans and programs and with the Holding Company’s
customary practices.

                                (b)           The Holding Company shall provide
the Officer with a suitable automobile for use in the performance of the
Officer’s duties hereunder and shall reimburse the Officer for all expenses
incurred in connection therewith.

                                (c)           The Officer shall be entitled,
without loss of pay, to vacation time in accordance with the policies
periodically established by the Board for senior management officials of the
Holding Company, which shall in no event be less than four weeks in each
calendar year. Except as provided in section 7(b), the Officer shall not be
entitled to receive any additional compensation from the Holding Company on
account of her failure to take a vacation, nor shall she be entitled to
accumulate unused vacation from one calendar year to the next except to the
extent authorized by the Board for senior management officials of the Holding
Company.

 

                                Section 6.               Working Facilities and
Expenses.

 

                                The Officer’s principal place of employment
shall be at the offices of the Holding Company in Nassau County or Queens
County, New York or at such other location upon which the Holding Company and
the Officer may mutually agree. The Holding Company shall provide the Officer,
at her principal place of employment, with a private office, stenographic
services and other support services and facilities consistent with her position
with the Holding Company and necessary or appropriate in connection with the
performance of her duties under this Agreement. The Holding Company shall
reimburse the Officer for her ordinary and necessary business expenses,
including, without limitation, travel and entertainment expenses, incurred in
connection with the performance of her duties under this Agreement, upon
presentation to the Holding Company of an itemized account of such expenses in
such form as the Holding Company may reasonably require.

 

                                Section 7.               Termination with
Holding Company Liability.

 

                                (a)           In the event that the Officer’s
employment with the Bank and/or the Holding Company shall terminate during the
Employment Period on account of:

 

 
                                (i)            the Officer’s voluntary
resignation from employment with the Bank and the Holding Company within one
year following an event that constitutes “Good Reason,” which is defined as:
 

 
                                (A)          the failure of the Bank to elect or
to reelect the Officer to serve as its Executive Vice President/Chief Operating
Officer or such other




--------------------------------------------------------------------------------




4

 

 
position as the Officer consents to hold, or the failure of the Holding Company
to elect or reelect the Officer to serve as its Executive Vice President/Chief
Operating Officer or such other position as the Officer consents to hold;
 
 
 
                                (B)           the failure of the Bank or the
Holding Company to cure a material adverse change made by it in the Officer’s
functions, duties, or responsibilities in her position with the Bank or the
Holding Company, respectively, within sixty days following written notice
thereof from the Officer;
 
 
 
                                (C)           the failure of the Bank or the
Holding Company to maintain the Officer’s principal place of employment at its
offices in Nassau County or Queens County, New York or at such other location
upon which the Bank or the Holding Company and the Officer may mutually agree;
 
 
 
                                (D)          the failure of the Board to extend
the Employment Period within the times provided in section 2(b) or the failure
of the Bank’s board of directors to extend the Employment Period under the Bank
Employment Agreement within the times provided in section 2(b) of such
Agreement; provided, however, that such failure shall not constitute Good Reason
until the earlier of 30 days after any determination by the Board or the Bank’s
board of directors that the Employment Period shall not be so extended or August
1 of such year;
 
 
 
                                (E)           the failure of the Bank or the
Holding Company to cure a material breach of the Bank Employment Agreement or
this Agreement by the Bank or the Holding Company, respectively, within sixty
days following written notice thereof from the Officer; or
 
 
 
                                (F)           after a Change of Control (as
defined in section 10), the failure of any successor company to the Bank to
assume the Bank Employment Agreement or of any successor company to the Holding
Company to assume this Agreement.
 
 

 
                                (ii)          the discharge of the Officer by
the Bank or the Holding Company for any reason other than (A) for “Cause” as
defined in section 8(b) of this Agreement or (B) the Officer’s death or
“Disability” as defined in section 9(a) of this Agreement; or
 
 
 
                                (iii)         the Officer’s voluntary
resignation from employment with the Bank and the Holding Company for any reason
within the sixty-day period commencing six months following a Change of Control,
as defined in section 10;

 

then the Holding Company shall provide the benefits and pay to the Officer as
liquidated damages the amounts provided for under section 7(b).

                                (b)           Upon the termination of the
Officer’s employment with the Bank and/or the Holding Company under
circumstances described in section 7(a), the Holding Company shall pay and
provide to the Officer:




--------------------------------------------------------------------------------




5

 

 
                                (i)            her earned but unpaid Current
Salary as of the date of termination, plus an amount representing any accrued
but unpaid vacation time and floating holidays;
   
                                (ii)           if the Officer’s termination of
employment occurs after a Change of Control, a pro rata portion of her bonus for
the year of termination, determined by multiplying the amount of the bonus
earned by the Officer for the preceding calendar year by the number of full
months of employment during the year of termination, and dividing by 12. If the
Officer’s termination of employment occurs prior to a Change of Control, the
Compensation Committee of the Bank or of the Holding Company may, in its sole
discretion, award the Officer a bonus for the year of termination, in an amount
determined by such Committee either at the time of termination of employment or
at the time bonuses to active employees are awarded, which the Holding Company
shall pay to the Officer promptly after it has been awarded;
   
                                (iii)          the benefits, if any, to which
she is entitled as a former employee under the Bank’s and the Holding Company’s
employee benefit plans and programs and compensation plans and programs;
   
                                (iv)          continued health and welfare
benefits (including group life, disability, medical and dental benefits), in
addition to that provided pursuant to section 7(b)(iii), to the extent necessary
to provide coverage for the Officer for the Severance Period (as defined in
section 7(c)). Such benefits shall be provided through the purchase of
insurance, and shall be equivalent to the health and welfare benefits (including
cost-sharing percentages) provided to active employees of the Bank and the
Holding Company (or any successor thereof) as from time to time in effect during
the Severance Period. Where the amount of such benefits is based on salary, they
shall be provided to the Officer based on the highest annual rate of Current
Salary achieved by the Officer during the Employment Period. If the Officer had
dependent coverage in effect at the time of her termination of employment, she
shall have the right to elect to continue such dependent coverage for the
Severance Period. The benefits to be provided under this paragraph (iv) shall
cease to the extent that substantially equivalent benefits are provided to the
Officer (and/or her dependents) by a subsequent employer of the Officer;
   
                                (v)           if the Officer is age 55 or older
at the end of the Severance Period, she shall be entitled to elect coverage for
himself and her dependents under the Bank’s and the Holding Company’s retiree
medical and retiree life insurance programs. Such coverage, if elected, shall
commence upon the expiration of the Severance Period, without regard to whether
the Officer commences her pension benefit at such time, and shall continue for
the life of each of the Officer and her spouse and for so long as any other of
her covered dependents remain eligible. The coverage and cost-sharing percentage
of the Officer and her dependents under such programs shall be those in effect
under such programs on the date of the Officer’s termination of employment with
the Bank or the Holding Company, and shall not be adversely modified without the
Officer’s written consent; and




--------------------------------------------------------------------------------




6

 

 
                                (vi)          within thirty days following her
termination of employment with the Bank or the Holding Company, a cash lump sum
payment in an amount equal to the Current Salary and bonus that the Officer
would have earned pursuant to sections 4(a) and 4(b), respectively, if she had
continued working for the Holding Company and the Bank for the Severance Period
(basing such bonus on the highest bonus, if any, paid to the Officer by the Bank
or the Holding Company under section 4(b) of the Bank Employment Agreement or
this Agreement within the three-year period prior to the date of termination).

 

The lump sum payable pursuant to clause (vi) of this section 7(b) is to be paid
in lieu of all other payments of Current Salary and bonus provided for under
this Agreement relating to the period following any such termination and shall
be payable without proof of damages and without regard to the Officer’s efforts,
if any, to mitigate damages. The Holding Company and the Officer hereby
stipulate that the damages which may be incurred by the Officer following any
such termination of employment are not capable of accurate measurement as of the
date first above written and that the payments and benefits provided under this
section 7(b) are reasonable under the circumstances as a combination of
liquidated damages and severance benefits. The Officer shall not be entitled to
any payment under this Agreement to make up for benefits that would have been
earned under the Bank’s Retirement Plan, 401(k) Savings Plan, and Supplemental
Savings Incentive Plan (SSIP), and the Flushing Financial Corporation (“Holding
Company”) Stock-Based Profit Sharing Plan had she continued working for the Bank
for the Severance Period.

 

                                (c)            For purposes of section 7, the
Severance Period means:     (i)
in the case of termination of employment prior to November 1, 2006, a period of
6 months;
  (ii)
in the case of termination of employment on or after November 1, 2006, but
prior to the second anniversary of this Agreement, a period of 12 months;
  (iii)
in the case of termination of employment on or after the second anniversary of
this Agreement, a period of 24 months; and
  (iv)
notwithstanding clauses (i), (ii), and (iii) of this section 7(c), in the case
of termination of employment after a Change of Control, a period of 24 months,
without regard to the date of such termination of employment.

 

                                (d)           Notwithstanding any contrary
provision in this section 7 or in section 8 or 9, to the extent necessary in
order to avoid penalties under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), payments scheduled to be paid upon termination of
employment shall instead be paid six (6) months after termination of employment.




--------------------------------------------------------------------------------




7

 

                                Section 8.               Termination for Cause
or Voluntary Resignation Without Good Reason.

 

                                (a)           In the event that the Officer’s
employment with the Holding Company shall terminate during the Employment Period
on account of:

 

(i)
the discharge of the Officer by the Holding Company for Cause; or
    (ii)
the Officer’s voluntary resignation from employment with the Holding Company for
reasons other than those constituting a Good Reason;

 

then the Holding Company shall have no further obligations under this Agreement,
other than (A) the payment to the Officer of her earned but unpaid Current
Salary as of the date of the termination of her employment; and (B) the
provision of such other benefits, if any, to which she is entitled as a former
employee under the Bank’s and the Holding Company’s employee benefit plans and
programs and compensation plans and programs.

                                (b)           For purposes of this Agreement,
the term “Cause” means the Officer’s (i) willful failure to perform her duties
under this Agreement or under the Bank Employment Agreement and failure to cure
such failure within sixty days following written notice thereof from the Holding
Company or the Bank, or (ii) intentional engagement in dishonest conduct in
connection with her performance of services for the Holding Company or the Bank
or conviction of a felony.

 

                                Section 9.               Disability or Death.

 

                                (a)           The Officer’s employment with the
Holding Company may be terminated for “Disability” if the Officer shall become
disabled or incapacitated during the Employment Period to the extent that she
has been unable to perform the essential functions of her employment for 270
consecutive days, subject to the Officer’s right to receive from the Holding
Company following her termination due to Disability the following percentages of
her Current Salary under section 4 of this Agreement: 100% for the first six
months, 75% for the next six months and 60% thereafter for the remaining term of
the Employment Period (less in each case any benefits which may be payable to
the Officer under the provisions of disability insurance coverage in effect for
Bank and/or Holding Company employees).

                                (b)           In the event that the Officer’s
employment with the Holding Company shall terminate during the Employment Period
on account of death, the Holding Company shall promptly pay the Officer’s
designated beneficiaries or, failing any designation, her estate a cash lump sum
payment equal to her earned but unpaid Current Salary.

                                (c)           In the event of the Officer’s
termination of employment on account of death or Disability prior to a Change of
Control, the Compensation Committee of the Bank or of the Holding Company may,
in its sole discretion, award the Officer a bonus for the year of termination,
in an amount determined by such Committee either at the time of termination of
employment or at the time bonuses to active employees are awarded, in which case
the Holding




--------------------------------------------------------------------------------




8

 

Company shall pay such bonus to the Officer or, in the event of death, her
designated beneficiaries or estate, as the case may be, promptly after it is
awarded. In the event of the Officer’s termination of employment on account of
death or Disability after a Change of Control, the Holding Company shall
promptly pay the Officer, or in the event of death, her designated beneficiaries
or estate, as the case may be, a pro rata portion of her bonus for the year of
termination, determined by multiplying the amount of the bonus earned by the
Officer for the preceding calendar year by the number of full months of
employment during the year of termination, and dividing by 12.

 

                                Section 10.             Change of Control.

 

                                For purposes of this Agreement, the term “Change
of Control” means:

                                (a)           the acquisition of all or
substantially all of the assets of the Bank or the Holding Company by any person
or entity, or by any persons or entities acting in concert;

                                (b)           the occurrence of any event if,
immediately following such event, a majority of the members of the Board of
Directors of the Bank or the Holding Company or of any successor corporation
shall consist of persons other than Current Members (for these purposes, a
“Current Member” shall mean any member of the Board of Directors of the Bank or
the Holding Company as of July 18, 2000 and any successor of a Current Member
whose nomination or election has been approved by a majority of the Current
Members then on the Board of Directors);

                                (c)           the acquisition of beneficial
ownership, directly or indirectly (as provided in Rule 13d-3 of the Securities
Exchange Act of 1934 (the “Act”), or any successor rule), of 25% or more of the
total combined voting power of all classes of stock of the Bank or the Holding
Company by any person or group deemed a person under Section 13(d)(3) of the
Act; or

                                (d)           approval by the stockholders of
the Bank or the Holding Company of an agreement providing for the merger or
consolidation of the Bank or the Holding Company with another corporation where
the stockholders of the Bank or the Holding Company, immediately prior to the
merger or consolidation, would not beneficially own, directly or indirectly,
immediately after the merger or consolidation, shares entitling such
stockholders to 50% or more of the total combined voting power of all classes of
stock of the surviving corporation.

 

                                Section 11.             Excise Tax Gross-up.

 

                                In the event that the Officer becomes entitled
to one or more payments (with a “payment” including, without limitation, the
vesting of an option or other non-cash benefit or property, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Bank or the Holding Company or any affiliated company or from or pursuant to the
terms of the Flushing Financial Corporation Employee Benefit Trust) (the “Total
Payments”), which are or become subject to the tax imposed by Section 4999 of
the Code (or any similar tax that may hereafter be imposed) (the “Excise Tax”),
the Holding Company shall pay to the Officer at the time specified below an
additional amount (the “Gross-up Payment”) (which




--------------------------------------------------------------------------------




9

 

shall include, without limitation, reimbursement for any penalties and interest
that may accrue in respect of such Excise Tax) such that the net amount retained
by the Officer, after reduction for any Excise Tax (including any penalties or
interest thereon) on the Total Payments and any federal, state and local income
or employment tax and Excise Tax on the Gross-up Payment provided for by this
section 11, but before reduction for any federal, state or local income or
employment tax on the Total Payments, shall be equal to the sum of (a) the Total
Payments, and (b) an amount equal to the product of any deductions disallowed
for federal, state or local income tax purposes because of the inclusion of the
Gross-up Payment in the Officer’s adjusted gross income multiplied by the
highest applicable marginal rate of federal, state or local income taxation,
respectively, for the calendar year in which the Gross-up Payment is to be made.

                                For purposes of determining whether any of the
Total Payments will be subject to the Excise Tax and the amount of such Excise
Tax,

 

 
                                (i)            the Total Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless, and except to the extent that, in the written opinion of independent
compensation consultants or auditors of nationally recognized standing selected
by the Holding Company and reasonably acceptable to the Officer (“Independent
Auditors”), the Total Payments (in whole or in part) do not constitute parachute
payments, or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code or are otherwise not subject to the Excise
Tax,
   
                                (ii)           the amount of the Total Payments
which shall be treated as subject to the Excise Tax shall be equal to the lesser
of (A) the total amount of the Total Payments or (B) the amount of excess
parachute payments within the meaning of Section 280G(b)(1) of the Code (after
applying clause (i) above), and
   
                                (iii)          the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the Holding
Company’s Independent Auditors appointed pursuant to clause (i) above in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

                                For purposes of determining the amount of the
Gross-up Payment, the Officer shall be deemed (A) to pay federal income taxes at
the highest marginal rate of federal income taxation for the calendar year in
which the Gross-up Payment is to be made; (B) to pay any applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of the Officer’s adjusted gross income); and
(C) to have otherwise allowable deductions for federal, state and local income
tax purposes at least equal to those disallowed because of the inclusion of the
Gross-up Payment in the Officer’s adjusted gross income. In the event that the
Excise Tax is subsequently determined




--------------------------------------------------------------------------------




10  

to be less than the amount taken into account hereunder at the time the Gross-up
Payment is made, the Officer shall repay to the Holding Company at the time that
the amount of such reduction in Excise Tax is finally determined (but, if
previously paid to the taxing authorities, not prior to the time the amount of
such reduction is refunded to the Officer or otherwise realized as a benefit by
the Officer) the portion of the Gross-up Payment that would not have been paid
if such Excise Tax had been applied in initially calculating the Gross-up
Payment, plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time the
Gross-up Payment is made (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-up Payment), the
Holding Company shall make an additional Gross-up Payment in respect of such
excess (plus any interest and penalties payable with respect to such excess) at
the time that the amount of such excess is finally determined.

                                The Gross-up Payment provided for above shall be
paid on the thirtieth day (or such earlier date as the Excise Tax becomes due
and payable to the taxing authorities) after it has been determined that the
Total Payments (or any portion thereof) are subject to the Excise Tax; provided,
however, that if the amount of such Gross-up Payment or portion thereof cannot
be finally determined on or before such day, the Holding Company shall pay to
the Officer on such day an estimate, as determined by the Holding Company’s
Independent Auditors appointed pursuant to clause (i) above, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code), as
soon as the amount thereof can be determined. In the event that the amount of
the estimated payments exceeds the amount subsequently determined to have been
due, such excess (amount together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code), shall be repaid by the Officer to the
Holding Company within five (5) days after notice from the Holding Company of
such determination. If more than one Gross-up Payment is made, the amount of
each Gross-up Payment shall be computed so as not to duplicate any prior
Gross-up Payment. The Holding Company shall have the right to control all
proceedings with the Internal Revenue Service that may arise in connection with
the determination and assessment of any Excise Tax and, at its sole option, the
Holding Company may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with any taxing authority in respect of
such Excise Tax (including any interest or penalties thereon); provided,
however, that the Holding Company’s control over any such proceedings shall be
limited to issues with respect to which a Gross-up Payment would be payable
hereunder and the Officer shall be entitled to settle or contest any other issue
raised by the Internal Revenue Service or any other taxing authority. The
Officer shall cooperate with the Holding Company in any proceedings relating to
the determination and assessment of any Excise Tax and shall not take any
position or action that would materially increase the amount of any Gross-up
Payment hereunder.

                                Notwithstanding any contrary provision in this
section 11 to the extent necessary in order to avoid penalties under Section
409A of the Code, payments scheduled to be paid upon termination of employment
shall instead be paid six (6) months after termination of employment.




--------------------------------------------------------------------------------




11

 

                                Section 12.             No Effect on Employee
Benefit Plans or Compensation Programs

 

                                Except as expressly provided in this Agreement,
the termination of the Officer’s employment during the term of this Agreement or
thereafter, whether by the Holding Company or by the Officer, shall have no
effect on the rights and obligations of the parties hereto under the Holding
Company’s employee benefit plans or programs or compensation plans or programs
(whether or not employee benefit plans or programs) that the Holding Company may
maintain from time to time.

 

                                Section 13.             Successors and Assigns.

 

                                This Agreement will inure to the benefit of and
be binding upon the Officer, her legal representatives and estate or intestate
distributees, and the Holding Company and its successors and assigns, including
any successor by merger or consolidation or a statutory receiver or any other
person or firm or corporation to which all or substantially all of the assets
and business of the Holding Company may be sold or otherwise transferred.

 

                                Section 14.             Notices.

 

                                Any communication to a party required or
permitted under this Agreement, including any notice, direction, designation,
consent, instruction, objection or waiver, shall be in writing and shall be
deemed to have been given at such time as it is delivered personally, or five
days after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below or
at such other address as one such party may by written notice specify to the
other party:

                                If to the Officer:

 

  Maria A. Grasso   <address on file>

     

                                If to the Holding Company:

 

  Flushing Financial Corporation   1979 Marcus Avenue  Suite E140   Lake
Success, New York 11042   Attention:  Corporate Secretary  

                                Section 15.             Severability.

 

                                A determination that any provision of this
Agreement is invalid or unenforceable shall not affect the validity or
enforceability of any other provision hereof.




--------------------------------------------------------------------------------




12

 

                                Section 16.             Waiver.

 

                                Failure to insist upon strict compliance with
any of the terms, covenants or conditions hereof shall not be deemed a waiver of
such term, covenant, or condition. A waiver of any provision of this Agreement
must be made in writing, designated as a waiver, and signed by the party against
whom its enforcement is sought. Any waiver or relinquishment of any right or
power hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

 

                                Section 17.             Counterparts.

 

                                This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

 

                                Section 18.             Governing Law.

 

                                This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without reference to conflicts of law principles.

 

                                Section 19.             Headings.

 

                                The headings of sections in this Agreement are
for convenience of reference only and are not intended to qualify the meaning of
any section. Any reference to a section number shall refer to a section of this
Agreement, unless otherwise stated.

 

                                Section 20.             Entire Agreement;
Modifications.

 

                                This instrument contains the entire agreement of
the parties relating to the subject matter hereof and supersedes in its entirety
any and all prior agreements, understandings or representations relating to the
subject matter hereof, other than the Bank Employment Agreement. No
modifications of this Agreement shall be valid unless made in writing and signed
by the parties hereto.

 

                                Section 21.             Funding.

 

                                The Holding Company may elect in its sole
discretion to fund all or part of its obligations to the Officer under this
Agreement; provided, however, that should it elect to do so, all assets acquired
by the Holding Company to fund its obligations shall be part of the general
assets of the Holding Company and shall be subject to all claims of the Holding
Company’s creditors.

 

                                Section 22.             Guarantee.

 

                                The Holding Company guarantees the payment by
the Bank of any and all benefits and compensation to which the Officer is
entitled under the Bank Employment Agreement.




--------------------------------------------------------------------------------




13

 

                                Section 23.             Non-duplication.

 

                                In the event that the Officer shall perform
services for the Bank or any other direct or indirect subsidiary of the Holding
Company, any compensation or benefits provided to the Officer by such other
employer shall be applied to offset the obligations of the Holding Company
hereunder, it being intended that this Agreement set forth the aggregate
compensation and benefits payable to the Officer for all services to the Holding
Company and all of its direct or indirect subsidiaries. The Officer hereby
acknowledges that if any payment made or benefit provided by the Holding Company
under this Agreement is also required to be made or provided by the Bank under
the Bank Employment Agreement, such payment or benefit by the Holding Company
under this Agreement shall offset the payment required to be made or benefit
required to be provided by the Bank under the Bank Employment Agreement.

 

                                Section 24.             Required Regulatory
Provisions.

 

                                Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Officer pursuant to this
Agreement or otherwise are subject to and conditioned upon their compliance with
12 U.S.C. section 1828(k) and any regulations promulgated thereunder.

                                IN WITNESS WHEREOF, the parties have signed this
Agreement as of the day and year first above written.

   

  FLUSHING FINANCIAL CORPORATION           By:/s/John R. Buran   Name:  John R.
Buran   Title:    President and CEO           /s/Maria A.Grasso   Maria A.
Grasso




--------------------------------------------------------------------------------